Citation Nr: 0312016	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-41 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include a respiratory disorder resulting from 
mustard gas exposure.

2.  Entitlement to service connection for a skin disorder, to 
include a skin disorder resulting from mustard gas exposure.

4.  Entitlement to service connection for osteoarthritis, to 
include osteoarthritis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Mark L. Lippman, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March 1990, 
December 1990, and November 1993 by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 1999, the Board, in pertinent part, 
denied the issues set forth above; the veteran thereafter 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) which, by means of an Order 
promulgated in May 2001, vacated the Board's October 1999 
decision with regard to its denial of those claims, and 
remanded the case to the Board for further action.  In May 
2002, the Board undertook additional development of the 
evidence by means of a memorandum.  The case is again before 
the Board for appellate consideration.

In its October 1999 decision, the Board noted that several 
claims raised by the veteran had thereafter been withdrawn, 
and that subsequent attempts by him to revive those claims 
did not, in and of themselves, establish appellate 
jurisdiction.  The Board's conclusion in that regard is not 
affected by the Court's action in May 2001; appellate 
jurisdiction of the claims withdrawn by the veteran has not 
been established.  


REMAND

As noted above, the Board, in May 2002, undertook additional 
development of the veteran's claim.  While that development 
was not satisfactorily accomplished (as discussed below), 
additional evidence in the form of a September 2001 VA 
medical record was thereafter associated with the veteran's 
claims folder.  Inasmuch as this evidence has not been 
considered by the RO, and no waiver of such consideration is 
of record, the case must be returned to the RO for 
readjudication.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).

The Board also notes that the veteran failed to report for 
the VA examinations requested by the Board in May 2002.  
Since his claims must be returned to the RO for 
readjudication, the Board is of the opinion that another 
attempt to have the veteran examined would be helpful.  

In addition, it is noted that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law, whereby the obligations of VA with respect to the duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim were redefined.  The VCAA established an 
enhanced duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  The veteran 
has not been furnished with any information as to VA's 
enhanced obligations under the VCAA, to include VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examinations:  an orthopedic 
examination to indicate whether 
osteoarthritis, to include osteoarthritis 
of the lumbar spine, is currently 
manifested and, if so, whether it is as 
likely as not related to the veteran's 
service between 1943 and 1946; a 
dermatology examination to indicate 
whether a skin disorder is currently 
manifested and, if so, whether it is as 
likely as not related to the veteran's 
service between 1943 and 1946, to include 
any inservice exposure during that period 
to mustard gas; and a pulmonary 
examination to indicate whether a 
respiratory disorder is currently 
manifested and, if so, whether it is as 
likely as not related to the veteran's 
service between 1943 and 1946, to include 
any inservice exposure during that period 
to mustard gas.  All tests indicated are 
to be conducted at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, logical, and 
legible manner on the examination 
reports.  The veteran's claims folder is 
to be sent to the examiners for review 
and referral; each examiner is to 
indicate on the examination report that 
such review was accomplished. 

2.  The RO is to apprise the veteran of 
the provisions of 38 C.F.R. § 3.655 with 
regard to the failure by a claimant to 
report for a scheduled VA examination.  
The RO is also to document all attempts 
to schedule the veteran for the requested 
examinations, and association such 
documentation with his claims folder.

3.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

4.  Following completion by the RO of the 
above, and of any action or actions 
required by the submittal of information 
or evidence by the veteran, the RO is to 
review all evidence associated with the 
veteran's claims folder since the 
issuance of the most recent Supplemental 
Statement of the Case (SSOC) with regard 
to each claim on appeal.  If the decision 
remains in whole or in part adverse to 
the veteran, he and his representative 
are to be furnished with an SSOC, and be 
provided the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process concerns.  No inference 
as to the ultimate disposition of these claims should be 
made.



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




